DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  In line 3, “an agricultural machine” refers back to “an agricultural machine” in line 1.  It should be amended to --the agricultural machine--.  
Claim 1 is objected to because of the following informalities:  In line 15, “ma-chine” is misspelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kremmer et al. (US 9,622,399) in view of Davis et al. (US 8,996,194).
Regarding claims 1 and 9:  Kremmer discloses a method for operating a user terminal of an agricultural machine and an agricultural machine for performing the method (abstract, Fig.1, col. 4, line 29-col. 9, line 5), wherein the method comprises:
providing a user terminal (54) in a control system of an agricultural machine (10), the user terminal connected to a power supply and configured to transmit, through a control bus (74), control signals to functional elements of the agricultural machine (abstract, Fig.1(element 54), col. 5, lines 1-24);
enabling operation of the user terminal, after a period of time the user terminal was turned-off before (abstract, Fig.4, col. 6, line 52-col. 7, line 62), comprising:
enabling a user control mode of operation of the user terminal (i.e. a second state; see abstract, Fig.3, col. 6, lines 52-col. 7, line 3);
running software applications in the user terminal (abstract, Fig.4, col. 7, lines 14-47);
enabling a display device of the user terminal (abstract, Fig.4, col. 7, lines 14-47); and
enabling the control bus, thereby, operating the control bus in a bus control mode allowing for transmission of the control signals through the control bus (abstract, Fig.4, col. 7, lines 14-62):
controlling operation of one of the functional elements of the agricultural
machine in the user control mode of operation (abstract, Fig.4, col. 7, line 48-col. 8, line 10) comprising:
receiving a user input for controlling operation of the one of the functional elements through an input device of the user terminal (i.e. touch-sensitive display unit or keys; see abstract, Fig.4, col. 7, line 63-col. 8, line 10);
in response to the user input, generating present control signals (abstract, Fig.4, col. 7, line 63-col. 8, line 10);
transmitting the present control signals to the control unit assigned to the one of the functional elements through the control bus (abstract, Fig.4, col. 7, line 48-col. 8, line 10); and
operating the functional elements according to the present control signals (abstract, Fig.4, col. 7, line 63-col. 8, line 10):
disabling the user control mode of operation and enabling a standby mode (i.e. a passive mode) of operation for the user terminal (abstract, Fig.5, col. 8, line 59-col. 9, line 5), comprising:
continuing with running one or all of the software applications in the user terminal (abstract, Fig.5, col. 8, line 59-col. 9, line 5);
disabling the display device of the user terminal (abstract, Fig.5, col. 8, line 59-col. 9, line 5); and
disabling the control bus, thereby, preventing transmission of the control signals from the user terminal through the control bus (abstract, Fig.5, col. 8, line 59-col. 9, line 5); and 
re-enabling the control mode of operation for the user terminal (abstract; Fig.5, col. 8, line 59-col. 9, line 5).
	Kremmer does not disclose if a turn-on state of an ignition device of the agricultural machine is determined in the control system, operation of the user terminal is enabled and if a turn-off state of the ignition device of the agricultural machine is
determined, the control mode of operation is disabled and the standby mode of operation for the user terminal is enabled.  Kremmer discloses the remote control of the device interface of the work vehicle is only possible if at least one of the following conditions is fulfilled: the computer and the work vehicle are paired by an exchange of a pairing code; the computer and the work vehicle are successfully authorized among themselves by near-field communication and/or inputs into the computer and/or a work vehicle terminal by the operator; the work vehicle is shut down; in a specified time, the work vehicle has received a heartbeat communication from the computer; and a general timeout is not available. It means that the conditions concerning the shutdown of the work vehicle is not always compulsory for enabling the remote control (col. 3, lines 23-34).
However, Davis discloses, Fig.4, col. 6, lines 13-55) with well-known advantages (obviate the need for users to consciously enable or disable a control mode of a user interface) and drawbacks (less secure), which the skilled person would choose according to specific constraints of the desired field of application in order to enable or disable a control mode of a user interface. Hence this feature does not contribute to an inventive step.  It would have been obvious to a person having ordinary skill in the art to utilize a well-known general knowledge to determine the turn-on and turn-off state of the agricultural machine or any machine in general.

Regarding claims 4, 6 and 8:  Kremmer discloses all the addition features of claims 4, 6 and 8 (see Fig. 5; col. 8, line 59-col. 9, line 5, for claims 4 and 6 and Fig.1 and col. 4, lines 29-62, for claim 8). 

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Kremmer et al. (US 9,622,399) in view of Davis et al. (US 8,996,194) as applied to claim1 above, and further in view of Jun (US 2014/0229727).
Regarding claims 2 and 3:  Kremmer does not disclose restarting period.  Jun discloses all the limitations of claims 2 and 3 regarding the restarting period of time (see Fig. 2; abstract, paragraphs [0049] and [0067].)  It would have been obvious to a person before the effective filing date to effectively restart the processor.
Regarding claim 7:  Kremmer does not disclose the standby time.  Jun discloses the standby time (see abstract, Fig. 2, paragraphs [0049] and [0067].  It would have been obvious to a person before the effective filing date to effectively place the system on standby in order to effectively save power to the system.

Regarding claim 5:  Kremmer does not disclose the disabling of the control bus.  The Examiner take official notice that the disabling of a control bus is a well-known and are used in the art; and therefore, it would have been obvious to utilize the disabling to shutdown the control bus in a system as disclosed by Kremmer in view of Davis.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Johnson et al. (US 2014/0172128) discloses a remote control system for a machine.
-Derscheid et al. (US 11,205,337) discloses and RFID sensor network for a work machine.
-Blunier et al. (US 10,813,269) discloses a system for remotely controlling hydraulic components of an agricultural implement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	5/20/22